                 Case 2:21-cv-00256-BJR Document 12 Filed 03/29/21 Page 1 of 4




 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   WELLINGTON ATHLETIC CLUB, LLC
10   d/b/a/ SOUL FITNESS, individually and on
     behalf of all others similarly situated,               No. 2:21-cv-00256-BJR
11
                                           Plaintiff,
12                                                          STIPULATION AND ORDER
            v.                                              EXTENDING DEADLINES
13
     ALLID WORLD SURPLUS LINES
14   INSURANCE COMPANY,
15                                       Defendant.
16
            WHEREAS,
17

18          1.       Plaintiff filed its Complaint on March 1, 2021, asserting claims for business

19   interruption coverage stemming from government closure orders issued in response to the

20   COVID-19 pandemic.

21          2.       Together with its Complaint, Plaintiff filed a Notice of Related Cases, Dkt. #2,
22   indicating that numerous other similar actions are pending in this District before this Court (the
23   “Related Actions”).
24
            3.       Briefing on motions to dismiss, motions for judgment on the pleadings, and/or
25
     summary judgment are, or soon will be, completed in the Related Actions.
26

     STIPULATION AND ORDER EXTENDING DEADLINES                           KELLER ROHRB ACK L.L .P.
     (2:21-cv-00256-BJR)- 1                                                 1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                 Case 2:21-cv-00256-BJR Document 12 Filed 03/29/21 Page 2 of 4




 1          4.       Plaintiff has also filed in the Related Actions a Motion to Certify Questions to the

 2   Washington State Supreme Court. Briefing on the Motion to Certify Questions is scheduled to
 3   conclude by April 8, 2021.
 4          5.       Defendant was served with the Summons and Complaint via the Washington
 5
     Office of the Insurance Commissioner on March 4, 2021.
 6
            6.       By Order dated March 12, 2021, this Court set deadlines for an FRCP 26(f)
 7
     Conference by April 9, 2021, Initial Disclosures by April 16, 2021, and a Combined Joint Status
 8
     Report and Discovery Plan by April 23, 2021. See Dkt. # 8.
 9
            7.       Defendant filed its notice of appearance in the action on March 25, 2021.
10
            8.       The Court’s rulings in the Related Actions may influence how Defendant chooses
11

12   to respond to Plaintiff’s Complaint, whether by motion or answer.

13          NOW THEREFORE, in consideration of the above, the Parties hereby stipulate and ask

14   the Court to enter an order, as follows:

15          1.       Defendant’s deadline to answer or otherwise respond to the Complaint is
16   extended until April 30, 2021.
17          2.       The following deadlines are extended: deadline for FRCP 26(f) Conference - May
18
     14, 2021; Initial Disclosures - May 21, 2021; Combined Joint Status Report and Discovery Plan
19
     – May 28, 2021.
20
            IT IS SO ORDERED.
21
     DATED this 29th day of March, 2021.
22

23

24
                                            __________________________________________
25                                          Barbara J. Rothstein
                                            UNITED STATES DISTRICT JUDGE
26

     STIPULATION AND ORDER EXTENDING DEADLINES                           KELLER ROHRB ACK L.L .P.
     (2:21-cv-00256-BJR)- 2                                                  1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:21-cv-00256-BJR Document 12 Filed 03/29/21 Page 3 of 4




 1   Presented By:
 2

 3
             DATED this 26th day of March, 2021.
 4
      StandardSig                             KELLER ROHRBACK L.L.P.
 5
                                              By: s/ Amy Williams-Derry
 6                                            By: s/ Lynn L. Sarko
                                              By: s/ Ian S. Birk
 7
                                              By: s/ Gretchen Freeman Cappio
 8                                            By: s/ Irene M. Hecht
                                              By: s/Nathan L. Nanfelt
 9                                            By: s/ Gabriel E. Verdugo
                                                  Amy Williams-Derry, WSBA #28711
10                                                Lynn L. Sarko, WSBA #16569
                                                  Ian S. Birk, WSBA #31431
11
                                                  Gretchen Freeman Cappio, WSBA #29576
12                                                Irene M. Hecht, WSBA #11063
                                                  Nathan Nanfelt, WSBA #45273
13                                                Gabriel E. Verdugo, WSBA #44154
                                                  1201 Third Avenue, Suite 3200
14                                                Seattle, WA 98101
                                                  Telephone: (206) 623-1900
15
                                                  Fax: (206) 623-3384
16                                                Email: awilliams-derry@kellerrohrback.com
                                                  Email: lsarko@kellerrohrback.com
17                                                Email: ibirk@kellerrohrback.com
                                                  Email: gcappio@kellerrohrback.com
18                                                Email: ihecht@kellerrohrback.com
19                                                Email: nnanfelt@kellerrohrback.com
                                                  Email: gverdugo@kellerrohrback.com
20

21                                            By: s/ Alison Chase
                                                  Alison Chase, pro hac vice forthcoming
22                                                801 Garden Street, Suite 301
23                                                Santa Barbara, CA 93101
                                                  Telephone: (805) 456-1496
24                                                Fax: (805) 456-1497
                                                  Email: achase@kellerrohrback.com
25
                                                   Attorneys for Plaintiff and the Proposed
26                                                 Class

     STIPULATION AND ORDER EXTENDING DEADLINES                   KELLER ROHRB ACK L.L .P.
     (2:21-cv-00256-BJR)- 3                                          1201 Third Avenue, Suite 3200
                                                                        Seattle, WA 98101-3052
                                                                     TELEPHONE: (206) 623-1900
                                                                      FACSIMILE: (206) 623-3384
                 Case 2:21-cv-00256-BJR Document 12 Filed 03/29/21 Page 4 of 4




 1                                           GORDON THOMAS HONEYWELL LLP
 2                                           By: s/ Michael E. Rickets
                                             By: s/ Bradley B. Jones
 3
                                                 Michael E. Rickkets, WSBA # 9387
 4                                               Bradley B. Jones, WSBA # 17197
                                                 520 Pike Street, Suite 2350
 5                                               Seattle, WA 98101
                                                 Telephone: (206) 676-7500
 6                                               Fax: (206) 676-7575
 7                                               Email: mricketts@gth-law.com
                                                 Email: bjones@gth-law.com
 8
                                             Attorneys for Defendant Allied World Surplus
 9                                           Lines Insurance Company
10
     4841-8264-8034, v. 1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING DEADLINES                 KELLER ROHRB ACK L.L .P.
     (2:21-cv-00256-BJR)- 4                                       1201 Third Avenue, Suite 3200
                                                                     Seattle, WA 98101-3052
                                                                  TELEPHONE: (206) 623-1900
                                                                   FACSIMILE: (206) 623-3384
